DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance:		Regarding independent claim 1 prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display device comprising: an active region comprising pixels configured to receive data signals from data lines, the pixels being arranged in a matrix formation; a non-active region adjacent to the active region in a first direction, the non-active region comprising a pad portion; non-active fan-out wirings in the non-active region and connected to the pad portion; signal wirings extending in the first direction and crossing the active region, the signal wirings being connected to the pixels; and connection wirings at least partially passing through the active region and connecting some of the non-active fan-out wirings to some of the signal wirings, respectively, wherein the non-active fan-out wirings comprise: first non-active fan-out wirings made of a first conductive layer; and second non-active fan-out wirings made of prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein each of the connection wirings comprises: a first extension portion in an inter-pixel column space between adjacent pixels among the pixels; a second extension portion connected to the first extension portion, the second extension portion being in an inter-pixel row space between adjacent pixels among the pixels; and a third extension portion connected to the second extension portion, the third extension portion being in an inter-pixel column space between adjacent pixels among the pixels’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-3 and 15-18 is/are deemed in condition for allowance. Regarding independent claim 4, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display device comprising: an active region comprising pixels configured to receive data signals from data lines, the pixels being arranged in a matrix formation; a non-active region adjacent to the active region in a first direction, the non-active region 9comprising a pad portion; non-active fan-out wirings in the non-active region and connected to the pad portion; signal wirings extending in the first direction and crossing the active region, the signal wirings being connected to the pixels; and connection wirings at least partially passing through the active region and connecting some of the non-active fan-out wirings to some of the signal wirings, respectively, wherein the non-active fan-out wirings comprise: first non-active fan-out wirings made of a first conductive layer; and second non-active fan-out wirings made of a second conductive layer different from the first conductive layer, wherein the first non-active fan-out wirings and the second non-active fan-out wirings are alternately arranged along a second direction intersecting the first direction’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the signal wirings are made of a third conductive layer; the connection wirings are made of a fourth conductive layer; the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer are different conductive layers’ in combination with the remaining claimed limitations. As such independent apparatus claim 4 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 5-14 is/are deemed in condition for allowance. Regarding independent claim 19, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display device having an active region and a non-active region adjacent to the active region in a first direction, the display device comprising: non-active fan-out wirings in the non-active region, the non-active fan-out wirings 13Application No.: 16/840,971 Reply dated August 6, 2021 Response to Office Action of May 6, 2021 comprising first non-active fan-out wirings and second non-active fan-out wirings alternately arranged along a second direction intersecting the first direction; signal wirings in the active region, the signal wirings comprising first signal wirings and second signal wirings alternately arranged along the second direction; and active fan-out wirings passing through the active region, wherein: the first non-active fan-out wirings are made of a first conductive layer; the second non-active fan-out wirings are made of a second conductive layer; the signal wirings are made of a third conductive layer; the active fan-out wirings are made of a fourth conductive layer’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer are different conductive layers; a first portion of the first signal wirings is connected to the first non-active fan-out wirings through the active fan-out wirings to form first outer data lines; a remaining portion of the first signal wirings is connected to the first non-active fan-out wirings without the active fan-out wirings to form first inner data lines; a first portion of the second signal wirings is connected to the second non-active fan-out wirings through the active fan-out wirings to form second outer data lines; and a remaining portion of the second signal wirings is connected to the second non- active fan-out wirings without the active fan-out wirings to form second inner data lines’ in combination with the remaining claimed limitations. As such .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TONY O DAVIS/Primary Examiner, Art Unit 2693